DETAILED ACTION
This office action response to the communication filed on 10/15/2021. 
Claims 1-13, 15-19, 22-26, 29-30, 33, and 36-42 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 

Claims 1, 10-13, 17, 22, 26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Application Publication No. 2019/0174530), (“D1”, hereinafter), in view of Yang et al. (U.S. Patent Application Publication No. 2013/0329688), (“D2”, hereinafter).
As per Claim 1, D1 discloses a method of wireless communication performed by a user equipment (UE) ([see, e.g., the User Equipment for transmitting data through sidelink in a wireless communication system, [0022]]), comprising: 
receiving a single downlink control information (DCI) message ([see, e.g., the single DCI may be configured within the user equipment, [0433]]); and 
mapping a bit sequence in the single DCI message to a configuration set that includes multiple downlink semi-persistent scheduling (SPS) configurations to be jointly released ([see, e.g., the Semi-Persistent Scheduling (SPS) considered for data transmission between UEs, utilizing the single DCI configured, which may be applied to on the scheduling scheme, [0433]]).
D1 doesn’t appear explicitly disclose:
transmitting, through a physical uplink control channel (PUCCH) resource, a codebook that includes an acknowledgement bit based at least in part on the bit sequence indicating that the multiple downlink SPS configurations are to be jointly released.  
 a PDCCH signal indicating (downlink) SPS (Semi-Persistent Scheduling) (simply, SPS release PDCCH signal), [0074], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple access system may adopt a multiple access scheme results improve efficiency of the transmitting control information in a wireless communication system (D2, [0003]).
As per Claim 10, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the UE is associated with multiple Configured Scheduling Radio Network Temporary Identifiers (CS-RNTIs) that respectively correspond to multiple configuration sets with one or more downlink semi-persistent scheduling (SPS) configurations or uplink CG configurations that can be jointly released.
However, D2 further discloses wherein the UE is associated with multiple Configured Scheduling Radio Network Temporary Identifiers (CS-RNTIs) that respectively correspond to multiple configuration sets with one or more downlink semi-persistent scheduling (SPS) configurations or uplink CG configurations that can be 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide a radio network temporary identifier (RNTI) for multiple access scheme results improve efficiency of the transmitting control information in a wireless communication system (D2, [0003]).
As per Claims 11, 26, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the bit sequence is provided in a hybrid automatic repeat request (HARQ) process number field of the DCI message.
However, D2 further discloses wherein the bit sequence is provided in a hybrid automatic repeat request (HARQ) process number field of the DCI message ([see, e.g., HARQ-ACK feedback bits disclosed, [0097, 0121], and Fig. 12]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide a radio network temporary identifier (RNTI) for multiple access scheme results improve efficiency of the transmitting control information in a wireless communication system (D2, [0003]).
As per Claim 12, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the multiple downlink SPS configurations are grouped within the configuration set based at least in part on an indicator in a radio resource control (RRC) configuration message.
However, D1 further discloses wherein the multiple downlink SPS configurations are grouped within the configuration set based at least in part on an indicator in a radio resource control (RRC) configuration message ([see, e.g., the corresponding SPS transmission operation is released indicated by signaling (e.g., RRC signaling), [0435-0436]]).
As per Claim 13, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein a length of the bit sequence is less than or equal to a length of a field in the DCI message used to separately activate or release an individual downlink SPS configuration. 
However, D1 further discloses wherein a length of the bit sequence is less than or equal to a length of a field in the DCI message used to separately activate or release an individual downlink SPS configuration ([see, e.g., wherein the DCI may mean resource allocation information of which size is adjusted (e.g., configured with a bit number smaller than 6 bits), [0230, 0458]]).
As per Claim 17, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein a location of the acknowledgement bit in the codebook corresponds to a physical downlink shared channel (PDSCH) reception occasion associated with an individual downlink SPS configuration that corresponds to a codepoint indicated in the bit sequence.
 a PDCCH signal indicating (downlink) SPS (Semi-Persistent Scheduling) (simply, SPS release PDCCH signal), [0074], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple access system may adopt a multiple access scheme results improve efficiency of the transmitting control information in a wireless communication system (D2, [0003]).
As per Claim 22, D1 discloses a user equipment (UE) for wireless communication ([see, e.g., the User Equipment for transmitting data through sidelink in a wireless communication system, [0022]]), comprising: 
a memory ([see, e.g., the memory, [0667], Fig. 24]); and 
one or more processors operatively coupled to the memory ([see, e.g., the memory and processor, [0667], Fig. 24]), the memory and the one or more processors configured to:
receive a single downlink control information (DCI) message ([see, e.g., the single DCI may be configured within the user equipment, [0433]]); and 
 ([see, e.g., the Semi-Persistent Scheduling (SPS) considered for data transmission between UEs, utilizing the single DCI configured, which may be applied to on the scheduling scheme, [0433]]). 
D1 doesn’t appear explicitly disclose: transmit, through a physical uplink control channel (PUCCH) resource, a codebook that includes an acknowledgement bit based at least in part on the bit sequence indicating that the multiple downlink SPS configurations are to be jointly released. 
 However, D2 discloses transmit, through a physical uplink control channel (PUCCH) resource, a codebook that includes an acknowledgement bit based at least in part on the bit sequence indicating that the multiple downlink SPS configurations are to be jointly released ([see, e.g., wherein transmit one or more (e.g. 2) transport blocks (TBs) (or codewords) according to transmission mode, the ACK/NACK bits transmitted through a PUCCH format, a PDCCH signal indicating (downlink) SPS (Semi-Persistent Scheduling) (simply, SPS release PDCCH signal), [0074], and Fig. 6]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple access system may adopt a multiple access scheme results improve efficiency of the transmitting control information in a wireless communication system (D2, [0003]).
As per Claim 29, is the non-transitory computer readable medium (CRM) claim corresponding to the device claim 22 that has been rejected above.  Applicant attention is directed to the rejection of claim 22.  Claim 29 is anticipated by CRM being performed by the device above and therefore is rejected under the same rational as claim 22.
As per Claim 30, D1 discloses an apparatus for wireless communication, comprising: 
means for receiving a single downlink control information (DCI) message ([see, e.g., the single DCI may be configured within the user equipment, [0433]]); and 
means for mapping a bit sequence in the single DCI message to a configuration set that includes multiple downlink semi-persistent scheduling (SPS) configurations to be jointly released ([see, e.g., the Semi-Persistent Scheduling (SPS) considered for data transmission between UEs, utilizing the single DCI configured, which may be applied to on the scheduling scheme, [0433]]).
D1 doesn’t appear explicitly disclose: means for transmitting, through a physical uplink control channel (PUCCH) resource, a codebook that includes an acknowledgement bit based at least in part on the bit sequence indicating that the multiple downlink SPS configurations are to be jointly released.  
However, D2 discloses means for transmitting, through a physical uplink control channel (PUCCH) resource, a codebook that includes an acknowledgement bit based at least in part on the bit sequence indicating that the multiple downlink SPS configurations are to be jointly released ([see, e.g., wherein transmit one or more (e.g. 2) transport blocks (TBs) (or codewords) according to transmission mode, the ACK/NACK bits  a PDCCH signal indicating (downlink) SPS (Semi-Persistent Scheduling) (simply, SPS release PDCCH signal), [0074], and Fig. 6]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide multiple access system may adopt a multiple access scheme results improve efficiency of the transmitting control information in a wireless communication system (D2, [0003]).

Claims 2-7, 9, 15-16, 18-19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Application Publication No. 2019/0174530), (“D1”, hereinafter), in view of Yang et al. (U.S. Patent Application Publication No. 2013/0329688), (“D2”, hereinafter), and further in view of Ugurlu et al. (US. Patent Application Publication No. 2020/0267755), (“D3” hereafter), having an earlier filing date of Feb. 15, 2019 disclosures in provisional application 62/806,014). 
As per Claims 2, 23, D1 doesn’t appear explicitly disclose: wherein mapping the bit sequence in the single DCI message to the configuration set includes: 
identifying, based at least in part on the bit sequence, a codepoint that indicates an index associated with an individual configuration to be released; and 
jointly releasing each configuration in the configuration set based at least in part on determining that the individual configuration to be released is a member of the configuration set.  

identifying, based at least in part on the bit sequence, a codepoint that indicates an index associated with an individual configuration to be released (see, e.g., correlation between a configuration ID and an state identification index, [0030, 0036]); and 
jointly releasing each configuration in the configuration set based at least in part on determining that the individual configuration to be released is a member of the configuration set (see, e.g., the DCI release (or deactivation) signaling and UE behavior upon release (or deactivation) of multiple configurations via a single DCI transmission., [0030, 0039]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide multiple semi-static grant activation and deactivation results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claims 3, 24, D3 further discloses wherein the index is a hybrid automatic repeat request (HARQ) index associated with the individual configuration to be released (see, e.g., the state identification index associated with the one or more configured grants may be indicated in a field used for a HARQ process ID in the dynamic signaling, [0053]).  

As per Claim 4, D1 and D2 disclose the method of claim 2, and D3 further discloses wherein each configuration in the configuration set is associated with a particular service type (see, e.g., UE 110 to be configured with multiple mode-1 SPS configurations in LTE and multiple Type-1 and/or Type-2 configurations in NR, [0036]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide configuration set is associated with a particular service type results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claims 5, 25, D1 doesn’t appear explicitly disclose: wherein mapping the bit sequence in the single DCI message to the configuration set includes: 
identifying, based at least in part on the bit sequence, an individual bit that corresponds to the configuration set; and
jointly releasing each configuration in the configuration set based at least in part on the individual bit that corresponds to the configuration set indicating that the configuration set is to be released.  

identifying, based at least in part on the bit sequence, an individual bit that corresponds to the configuration set (see, e.g., correlation between a configuration ID and an state identification index, [0030, 0036]); and 
jointly releasing each configuration in the configuration set based at least in part on the individual bit that corresponds to the configuration set indicating that the configuration set is to be released (see, e.g., the DCI release (or deactivation) signaling and UE behavior upon release (or deactivation) of multiple configurations via a single DCI transmission., [0030, 0039]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide multiple semi-static grant activation and deactivation results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claim 6, D1 and D2 disclose the method of claim 5, and D3 further discloses wherein the configuration set is a first configuration set (see, e.g., activated or deactivated in a single DCI [0036, 0050]), wherein the individual bit is a first individual bit, and wherein the method further comprises: 
identifying, based at least in part on the bit sequence in the single DCI message, a second individual bit that corresponds to a second configuration set (see, e.g., 
jointly releasing each configuration in the second configuration set based at least in part on the second individual bit indicating that the second configuration set is to be released (see, [0030, 0036-0039]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide multiple semi-static grant activation and deactivation results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claim 7, D1 and D2 disclose the method of claim 5, and D3 further discloses wherein each configuration in the configuration set is associated with one or more of a particular service type or a particular parameter (see, wherein the parameters may be common among all configurations that belong to the same configured grant configuration group [0026-0027, 0036-0039]).  
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide parameters may be common among all configurations results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claim 9, D1 and D2 disclose the method of claim 5, and D3 further discloses wherein at least one configuration in the configuration set is a member of one or more additional configuration sets (see, wherein the that belong to the same configured grant configuration group [0026-0027]), and 
	wherein the at least one configuration is released based at least in part on the bit sequence in the single DCI message indicating that the configuration set and the one or more additional configuration sets are all to be released (see, e.g., activated or deactivated in a single DCI [0036, 0050]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide parameters may be common among all configurations results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claim 15, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the PUCCH resource used to transmit the codebook is determined based at least in part on the single DCI message.  
However, D3 discloses wherein the PUCCH resource used to transmit the codebook is determined based at least in part on the single DCI message ([see, e.g., receive dynamic signaling, which is a single DCI signaling, [0052], and (see, provisional page 14)]). 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in 
As per Claim 16, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the PUCCH resource used to transmit the codebook is indicated by a PUCCH resource indicator in a most recent DCI message, and 
wherein a location of the acknowledgement bit in the codebook is determined based at least in part on the single DCI message. 
 However, D3 discloses wherein the PUCCH resource used to transmit the codebook is indicated by a PUCCH resource indicator in a most recent DCI message, and wherein a location of the acknowledgement bit in the codebook is determined based at least in part on the single DCI message ([see, e.g., receive dynamic signaling, which is a single DCI signaling, [0052], and (see, provisional page 14)]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide parameters may be common among all configurations results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claim 18, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein a location of the acknowledgement bit in the codebook corresponds to a physical downlink shared channel (PDSCH) reception 
 However, D3 discloses wherein a location of the acknowledgement bit in the codebook corresponds to a physical downlink shared channel (PDSCH) reception occasion associated with an initial downlink SPS configuration in a first set of downlink SPS configurations that the bit sequence indicates is to be jointly released ([see, configured grants may include one or more UL semi-static configured grants, one or more DL semi-static SPS configured grants, [0052-0055], and (see, provisional page 14)]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide parameters may be common among all configurations results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).
As per Claim 19, D1 and D2 disclose the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the codebook further includes a negative acknowledgement for one or more physical downlink shared channel (PDSCH) reception occasions that correspond to one or more of the multiple downlink SPS configurations to be jointly released.
 However, D3 discloses wherein the codebook further includes a negative acknowledgement for one or more physical downlink shared channel (PDSCH) reception occasions that correspond to one or more of the multiple downlink SPS 
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide parameters may be common among all configurations results faster configured grant activation/deactivation leading to improved latency performance (D3, [0025]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Application Publication No. 2019/0174530), (“D1”, hereinafter), in view of Yang et al. (U.S. Patent Application Publication No. 2013/0329688), (“D2”, hereinafter), in view of Ugurlu et al. (US. Patent Application Publication No. 2020/0267755), (“D3” hereafter), having an earlier filing date of Feb. 15, 2019 disclosures in provisional application 62/806,014), and further in view of Babaei et al. (U.S. Patent Application Publication No. 2018/0042016), (“D4”, hereinafter).
As per Claim 8, D1, D2, and D3 disclose the method of claim 5, and D1 doesn’t appear explicitly disclose: wherein a length of the bit sequence corresponds to a quantity of different configuration sets associated with the UE.  
However, D4 discloses wherein a length of the bit sequence corresponds to a quantity of different configuration sets associated with the UE ([see, e.g., a quantity of different configuration sets associated with the UE based on the signal 
In view of the above, having the system of D1 and then given the well-established teaching of D4, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D4. The motivation for doing so would have been to provide quantity of different configuration result is lower scheduling efficiency and improve radio link efficiency (D4, ¶ [0124]).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Application Publication No. 2019/0174530), (“D1”, hereinafter), in view of Yang et al. (U.S. Patent Application Publication No. 2013/0329688), (“D2”, hereinafter), and further in view of Fan et al. (U.S. Patent 10,630,431 B2), (“D5”, hereinafter). 
As per Claim 33, D1 and D2 discloses the method of claim 1, and D1 doesn’t appear explicitly disclose: wherein the bit sequence includes a bit sequence with 4 bits.
However, D5 discloses wherein the bit sequence includes a bit sequence with 4 bits ([see, e.g., the bit sequence is composed of 4 bits, col. 6, lines 15-20]).
 In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have been to provide modifies reliability of different bits results improve reliability of each bit within a symbol during re-transferring process and raise decoding performance (D5, Col. 1, lines 45-50).
Claims 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (U.S. Patent Application Publication No. 2019/0174530), (“D1”, hereinafter), in view of Yang et al. (U.S. Patent Application Publication No. 2013/0329688), (“D2”, hereinafter), and further in view of Baldemair et al. (U.S. Patent Application Publication No. 2021/0075560), (“D6”, hereinafter). 
As per Claims 36, 38, 40, 42, D1 doesn’t appear explicitly disclose: wherein the acknowledgement bit is an individual acknowledgement bit used to acknowledge one or more of the multiple downlink SPS configurations that were jointly released.  
However, D6 discloses wherein the acknowledgement bit is an individual acknowledgement bit used to acknowledge one or more of the multiple downlink SPS configurations that were jointly released ([see, wherein the number of acknowledgement or negative acknowledgement bits 112b is at least one bit, associated with a downlink channel, a UE has multiple UL grants and needs to report the UCI on the PUSCH, include ACK/NACK bits, and the UE transmits at the same time periodic or semi-persistent CSI via the same UL cell [0042-0043,0056,  0069], and Fig. 4g]).
 In view of the above, having the system of D1 and then given the well-established teaching of D5, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D5. The motivation for doing so would have 
As per Claims 37, 39, 41, D6 further discloses wherein the individual acknowledgement bit used is to acknowledge all of the SPS configurations that were released ([see, a plurality of uplink grants, including at least two uplink grants 111b, 115b that respectively indicate that the number of acknowledgement or negative acknowledgement bits 112b, 116b is at least one bit [0043-0044], and Fig. 4g]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/BERHANU D BELETE/
Examiner, Art Unit 2468     
/PARTH PATEL/Primary Examiner, Art Unit 2468